UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7113


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY ALEXANDER MITCHELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:11-cr-00286-JRS-2)


Submitted:   December 18, 2014             Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Alexander Mitchell, Appellant Pro Se. Erik Sean Siebert,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney Alexander Mitchell appeals the district court’s

order denying his motion for modification of sentence, 18 U.S.C.

§ 3582(c)   (2012).    We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      United States v. Mitchell, No. 3:11-cr-

00286-JRS-2 (E.D. Va. June 27, 2014).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                    2